Exhibit 99.2 DESCARTES REPORTS FISCAL 2 Record Operating Performance and Cash Generation WATERLOO, Ontario — September 4, 2014 — The Descartes Systems Group Inc. announced its unaudited financial results for its fiscal 2015 second quarter (Q2FY15) ended July 31, 2014. All financial results referenced are in United States (US) currency and, unless otherwise indicated, are determined in accordance with US Generally Accepted Accounting Principles (GAAP). “We’re pleased to have delivered another record quarter, with continued strong growth in revenues, cash generation and Adjusted EBITDA,” said Edward Ryan, Descartes’ CEO. “Our focus on growing our global logistics network through disciplined operations and complementary acquisitions continues to deliver consistent, predictable financial results. We generated record quarterly Adjusted EBITDA of $12.7 million and $16.0 million in cash flow from operations while completing the Customs Info acquisition and increasing our customer community. We remain optimistic about fiscal 2015 as we continue to see strong demand for our SaaS-based solutions, which drive the largest collaborative logistics community in the world.” Q2FY15 Financial Results As described in more detail below, key financial highlights for Descartes in Q2FY15 included: · Revenues of $42.7 million, up 12% from $38.2 million in the second quarter of fiscal 2014 (Q2FY14) and up 5% from $40.8 million in the previous quarter (Q1FY15); · Services revenues of $40.2 million, up 13% from $35.5 million in Q2FY14 and up 6% from $38.0 million in Q1FY15. Services revenues comprised 94% of total revenues for the quarter; · Cash provided by operating activities of $16.0 million, up 43% from $11.2 million in Q2FY14 and up 90% from $8.4 million in Q1FY15; · Days-sales-outstanding (DSO) for Q2FY15 were 45 days, down from 49 days in Q2FY14 and down from 51 days in Q1FY15; · Net income of $3.6 million, up 112% from $1.7 million in Q2FY14 and down from $3.7 million in Q1FY15. Net income was impacted by $1.1 million in restructuring charges in Q2FY14 related to Descartes’ ongoing integration of its acquisition of KSD Software Norway AS (“KSD”) on May 2, 2013; · Earnings per diluted share of $0.05, up 67% from $0.03 in Q2FY14 and down from $0.06 in Q1FY15; · Adjusted EBITDA of $12.7 million, up 18% from $10.8 million in Q2FY14 and up 5% from $12.1 million in Q1FY15. Adjusted EBITDA as a percentage of revenues was 30%, up from 28% in Q2FY14 and consistent with 30% in Q1FY15; and · Adjusted EBITDA per diluted share of $0.19, up 12% from $0.17 in Q2FY14 and consistent with $0.19 in Q1FY15. Adjusted EBITDA and Adjusted EBITDA per diluted share are non-GAAP financial measures provided as a complement to financial results presented in accordance with GAAP. We define Adjusted EBITDA as earnings before interest, taxes, depreciation, amortization, stock-based compensation (for which we include related fees and taxes) and other charges (for which we included executive departure charges, restructuring charges and acquisition-related expenses). These items are considered by management to be outside Descartes’ ongoing operational results. We define Adjusted EBITDA per diluted share as Adjusted EBITDA divided by the number of diluted shares used to calculate the GAAP measure of earnings per share. A reconciliation of Adjusted EBITDA and Adjusted EBITDA per diluted share to net income and earnings per share determined in accordance with GAAP, respectively, is provided later in this release. The following table summarizes Descartes’ results in the categories specified below over the past 5 fiscal quarters (unaudited; dollar amounts, other than per share amounts, in millions): Q2 FY15 Q1 FY15 Q4 FY14 Q3 FY14 Q2 FY14 Revenues Services revenues Gross Margin 68% 68% 68% 67% 66% Cash provided by operating activities Net income* Earnings per diluted share* Adjusted EBITDA Adjusted EBITDA as a % of revenues 30% 30% 30% 29% 28% Adjusted EBITDA per diluted share DSOs (days) 45 51 46 47 49 * Net income and earnings per diluted share were negatively impacted by $0.4 million and $3.3 million of executive departure charges in Q2FY15 and Q4FY14, respectively, as well as $0.6 million and $1.1 million in restructuring charges in Q3FY14 and Q2FY14, respectively. Net income and earnings per diluted share were positively impacted by the release of a valuation allowance for deferred tax assets of $2.8 million in Q4FY14. Based on the location of Descartes’ customers, the geographic distribution of revenues was as follows: · $17.4 million of revenues (41%) were generated in the US; · $10.8 million (25%) in Europe, Middle East and Africa (“EMEA”), excluding Belgium and Netherlands; · $3.9 million (9%) in Canada; · $3.8 million (9%) in Netherlands; · $3.6 million (8%) in Belgium; · $2.9 million (7%) in the Asia Pacific region; and · $0.3 million (1%) in the Americas, excluding the US and Canada. Year-to-Date Financial Results As described in more detail below, key financial highlights for Descartes’ six-month period ended July 31, 2014 (1HFY15) included: · Revenues of $83.5 million, up 16% from $72.2 million in the same period a year ago (1HFY14); · Services revenues of $78.2 million, up 19% from $65.6 million in 1HFY14. Services revenues comprised 94% of total revenues for 1HFY15; · Gross margin of 68%, up from 67% in 1HFY14; · Cash provided by operating activities of $24.4 million, up 17% from $20.8 million in 1HFY14; · Net income of $7.3 million, up 62% from $4.5 million in 1HFY14.Net income was impacted by $1.1 million in restructuring charges in 1HFY14 related to Descartes’ ongoing integration of its acquisition of KSD; · Earnings per diluted share of $0.11, up 57% from $0.07 in 1HFY14; · Adjusted EBITDA of $24.8 million, up 17% from $21.2 million in 1HFY14. Adjusted EBITDA as a percentage of revenues was 30% in 1HFY15, up from 29% in 1HFY14; and · Adjusted EBITDA per diluted share for 1HFY15 was $0.37, up 12% from $0.33 in 1HFY14. The following table summarizes Descartes’ results in the categories specified below over 1HFY15 and 1HFY14 (unaudited, dollar amounts in millions): 1HFY15 1HFY14 Revenues Services revenues Gross margin 68
